IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-39,706-02


EX PARTE WILLIE EARL PONDEXTER, JR.




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 183CR1293-HC FROM THE

102ND DISTRICT COURT OF RED RIVER COUNTY



Per Curiam.

ORDER


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure, Article 11.071, Section 5.
	Applicant was convicted of capital murder on July 20, 1994.  We affirmed the
conviction and sentence on direct appeal.  Pondexter v. State, 942 S.W.2d 577 (Tex. Crim.
App. 1996).  Applicant's initial application for writ of habeas corpus, filed pursuant to
Article 11.071, was denied.  Ex parte Pondexter, No. WR-39,706-01 (Tex. Crim. App.
January 27, 1999).
	Review of this conviction and sentence is currently pending in federal court.  Because
the case is active in federal court, we decline to address the issues.  See Ex parte Soffar, 143
S.W.3d 804 (Tex. Crim. App. 2004).  This application is dismissed.
	IT IS SO ORDERED THIS THE 19TH DAY OF MARCH, 2008.
Do Not Publish